DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghannam et al. (US 2015/0251618).
With respect to claim 1, Ghannam et al. discloses a system comprising: a seat belt routing module (fig. 2) configured to: determine a routing of a seat belt relative to an occupant in a seat of a vehicle based on input from a webbing payout sensor (54) that measures a webbing payout of the seat belt (paragraph 24); and determine the seat belt routing based on an input from an in-cabin sensor (58, 60) located within a cabin of the vehicle (paragraphs 27-34, 36-37, 40), wherein the in-cabin sensor includes at least one of a camera, an infrared sensor, an ultrasonic sensor, a radar sensor, and a lidar sensor (paragraph 31); and a user interface device (UID) control module (52) configured to control a user interface device to indicate that the seat belt is being worn improperly (paragraph 33) when: the seat belt routing determined using at least one of the webbing payout sensor and the in-cabin sensor is improper (paragraphs 34-35); and the seat belt routing determined using the webbing payout sensor corresponds to the seat belt routing determined using the in-cabin sensor (paragraph 36).  (Figs. 1-6, paragraphs 18-41.)
With respect to claim 2, Ghannam et al. discloses a sensor state module (fig. 5; steps 108, 110) configured to activate at least one of the webbing payout sensor (54) and the in-cabin sensor (58, 60) when a buckle sensor (56) indicates that the seat belt is buckled (paragraph 35 discussing using webbing payout sensor to identify any improper use by occupant after seatbelt is buckled).  (Figs. 1-6, paragraphs 18-41.)
With respect to claim 3, Ghannam et al. discloses a sensor state module configured to activate the in-cabin sensor (58, 60) when a first change in the webbing payout is greater than a first delta value (“spool-out sensor 54 can be used in a determination by system 50 if a sufficient length of webbing 29 has been extended from retractor 30 to correspond with a proper seatbelt 28 use mode”).  (Figs. 1-6, paragraphs 18-41.)
With respect to claim 6, Ghannam et al. discloses the seat belt routing module is configured to: determine a plurality of possible seat belt routings based on the webbing payout (step 108 determining the length of webbing and ‘Category Data’ storing ‘ranges or particular occupant sizes’); and determine that the seat belt routing determined using the webbing payout sensor corresponds to the seat belt routing determined using the in-cabin sensor (58, 60) when one of the plurality of possible seat belt routings match the seat belt routing determined using the in-cabin sensor (step 126; paragraphs 38-39).  (Figs. 1-6, paragraphs 18-41.)
With respect to claim 7, Ghannam et al. discloses the seat belt routing module is configured to: determine a plurality of possible seat belt routings based on the input from the in-cabin sensor (58, 60; paragraphs 36-37); and determine that the seat belt routing determined using the webbing payout sensor (54) corresponds to the seat belt routing determined using the in-cabin sensor (58, 60) when one of the plurality of possible seat belt routings match the seat belt routing determined using the webbing payout sensor (54) (paragraphs 36-40).  (Figs. 1-6, paragraphs 18-41.)
With respect to claim 8, Ghannam et al. discloses when the seat belt routing determined using the webbing payout sensor does not correspond to the seat belt routing determined using the in-cabin sensor (paragraph 36; ‘occupant 12 can extend an additional amount of webbing 29 in a buckled but unused state, as discussed above, to give a false true reading based on the length of webbing 29’), the seat belt routing module is configured to select one of the webbing payout sensor (54) and the in-cabin sensor (58, 60) as a primary sensor (‘To limit the ability of occupant 12 to manipulate monitoring system 50 according to one or more of the uses discusses above, control unit 52 can measure both the distance between steering wheel 24, for example, and webbing 29, as well as the distance between steering wheel 24 and seatback 16, as shown in steps 114 and 116, paragraph 36’); and the UID control module (52) is configured to control the user interface device to indicate that the seat belt is being worn improperly when the seat belt routing determined using the primary sensor is improper (paragraph 37).  (Figs. 1-6, paragraphs 18-41.)
With respect to claim 11, Ghannam et al. discloses the seat belt routing module is configured to: store a relationship between the webbing payout and the seat belt routing (‘Category Data’; fig. 5); and determine the seat belt routing based on the webbing payout using the stored relationship between the webbing payout and the seat belt routing (‘Compare’; fig. 5).  (Figs. 1-6, paragraphs 18-41.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. in view of Andreen (US 2016/0159320).
With respect to claim 4, Ghannam et al. is silent regarding repeating the process to determine seat belt routing.  Andreen teaches of continuously repeating the seat belt routing check while the vehicle is in operation (paragraph 33).  (Figs. 1-8, paragraphs 19-43.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Andreen into the invention of Ghannam et al. in order to notify the driver that an occupant has unlatched their seat belt.  (Paragraph 33.)

Allowable Subject Matter
Claims 5, 9-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 includes the limitations of “assign a first confidence to the seat belt routing determined using the webbing payout sensor; assign a second confidence to the seat belt routing determined using the in-cabin sensor; and select one of the webbing payout sensor and the in-cabin sensor as a primary sensor based on the first and second confidences”.  The closest reference, Ghannam et al. (US 2015/0251618), is silent regarding assigning confidence levels to the seat belt routing by the webbing payout sensor and in-cabin sensor.  A combination of this and the other recited features was not reasonably found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614